Citation Nr: 1544666	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-30 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for helpless child benefits for the Veteran's daughter, M.T. 

2. Whether the Veteran's daughter, M.T., may be recognized as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from September 1953 to July 1956, and January 1964 to August 1973.  He died in July 2013.  At the time of his death, he had an appeal pending with regard to entitlement to recognition of M.T. as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.  The appellant is the Veteran's surviving spouse (and the mother of M.T.), who is substituted as the appellant for purposes of adjudicating the claim to completion. See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant of who dies on or after October 10, 2008).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

Although the October 2011 rating decision failed to indicate that the issue was one of new and material evidence, the claim of entitlement to helpless child benefits for the Veteran's daughter, M.T., was originally denied in a February 2009 administrative decision.  Thus, this is a claim to reopen.  As the Board is reopening the claim, there is no prejudice to the appellant in failing to be apprised of the true nature of the issue on appeal.

The appellant testified before the undersigned at a Travel Board hearing in June 2015; a transcript of that proceeding has been associated with the electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a February 2009 administrative decision, the RO denied entitlement to helpless child benefits.  The Veteran was notified of the decision in a letter that month and did not appeal or submit material evidence within the appeal period after the decision; that decision is final.

2. Evidence received since the February 2009 administrative decision, wherein the RO denied entitlement to "helpless child" benefits for the appellant's and Veteran's daughter, M.T., on the basis of permanent incapacity for self-support prior to attaining the age of 18, relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

3. The Veteran's daughter, M.T., was born in July 1966, and attained the age of 18 in July 1984.  

4. M.T.'s marriage was not void or annulled; rather, M.T.'s marriage was terminated by divorce in November 2010.  



CONCLUSIONS OF LAW

1. The February 2009 administrative decision, wherein the RO denied entitlement to "helpless child" benefits for M.T. on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2015). 

2. New and material evidence has been received to reopen the claim of entitlement to "helpless child" benefits for M.T. on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits. 38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

3. The criteria for entitlement to helpless child benefits on the basis of permanent incapacity for self-support are not met. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.55, 3.57, 3.356 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material 

Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The newly presented evidence is generally presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran submitted a claim to establish his daughter, MT, as a helpless child in October 2008.  A December 19, 2008, letter informed the Veteran that additional information/evidence was needed to process his claim.  A February 2009 rating decision administratively denied the Veteran's claim of entitlement to "helpless child" benefits because the Veteran had failed to furnish requested evidence (e.g., divorce decree, medical evidence) regarding MT.  The letter, notifying the Veteran of the denial of his claim, indicated that the RO would continue processing his claim if evidence was received by December 19, 2009.  The Veteran did not respond, and no new and material evidence was received within one year of the February 2009 rating decision.  Accordingly the administrative decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran submitted another claim of entitlement to "helpless child" benefits for his daughter, MT, on the basis of permanent incapacity for self-support prior to attaining the age of 18 in July 2011. (See VA Form 21-686c, Declaration of Status of Dependents, received by VA in July 2011).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans, supra.  Here, the last final denial of the claim is the February 2009 administrative decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence received since the February 2009 administrative decision includes a letter from C.R., LCSW, indicating that MT's psychological disabilities started before the age of 18 and that she would require continuing support for the rest of her life.  Also added to the record is the appellant's hearing testimony, in which she reported that she totally supports MT financially, emotionally, and mentally, and that MT was mentally incompetent and did not have the ability to "make a healthy, wise or normal decision" concerning her marriage.  The Veteran submitted a copy of MT's divorce decree in July 2011.  

This aforementioned evidence is new because it was not of record at the time of the RO's final February 2009 administrative decision.  It is also material.  It is material because it addresses the question as to whether MT was incapable of self-support prior to the age of 18.  Accordingly, C.R.'s letter and the appellant's testimony raise a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to "helpless child" benefits for MT on the basis of permanent incapacity for self-support prior to attaining the age of 18, for the purpose of entitlement to VA benefits, is reopened. Shade, supra. 

Merits Analysis

Having reopened the previously denied claim of entitlement to "helpless child" benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 for M.T., the appellant's and Veteran's daughter, the Board will now address this claim on its merits after a brief discussion of the laws and regulations governing this type of claim.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday. See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2015). 

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57 (2015).  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted. See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects. 

The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case. Rating criteria applicable to disabled veterans are not considered controlling. Principal factors for consideration are: 

1) Evidence that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child, by her own efforts, is provided with sufficient income for her reasonable support; 

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. See 38 C.F.R. § 3.356(b).  

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion. 38 U.S.C.A. § 103(e); see also 38 C.F.R. § 3.55(b)(1).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," on or after January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained prior to November 1, 1990. 38 C.F.R. § 3.55(b)(2); see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388, 1388-343 (1990). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

M.T. is an adult daughter of the late Veteran and appellant.  Evidence contained in the record shows that she was born in July 1966. See July 2011 VA Form 21-686c. She attained the age of 18 on in July 1984.  

A statement from C.R., LCSW, indicated that M.T.'s mental disability (diagnosed as obsessive compulsive disorder, panic disorder, and generalized anxiety disorder) started prior to the age of 18, and that she had not left her home in 20 years.  C.R. noted that M.T. needed continuing support for the rest of her life, to include permanent Social Security Disability benefits. 

A Decree of Divorce and Judgment reflected that M.T.'s marriage was terminated, by divorce, in November 2010 by the Third District Court, in Salt Lake City, Utah.  The decree also indicated that M.T. was the sole recipient of a retirement plan from the State of Utah.  

In a July 2011 statement, P.T. reported that he had known M.T. since she was 16 years old and that he had personally observed her panic attacks.  

In a July 2011 statement, the appellant outlined a history of M.T.'s mental problems, beginning in 1976.  The appellant stated that M.T. was employed as a secretary for a few years but she was let go as a result of her paranoia.  

During the Board hearing, the appellant stated that M.T. was declared mentally incompetent prior to the age of 18.  She stated that M.T.'s marriage had ended in divorce.  She reported that the State of Utah recognized M.T. as her dependent and that she "totally" supported M.T. - financially, physically, and mentally.  She stated, "The disallowance to the helpless child benefit based on marriage of the helpless child should not be part of the entitlement criteria due to the questionable judgment and lack of common sense of the mentally incompetent helpless child."  She noted that M.T. had no ability to make a healthy, wise or a normal decision at the time of her marriage. The appellant testified that M.T. last worked in her 20's for approximately four years and that she was eligible for a retirement plan from the State of Utah at the age of 65 based on such employment. 

In this case, since M.T.'s marriage was terminated by divorce in 2010, and not prior to November 1, 1990, the provisions of 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(2), which pertain to the marriage of a child which terminated prior to November 1, 1990, do not apply.  

Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(1), the only legal grounds for the recognition of M.T. as a child of the Veteran is if the marriage was void, or has been annulled by a court having basic authority to render annulment decrees.  

According to the appellant's own testimony, M.T.'s marriage was dissolved by a divorce decree, not by annulment, and there is no evidence of record showing that the marriage was void.  

In so finding, the Board recognizes the appellant's assertion that M.T. did not have the mental capacity to enter into her marriage, and that the marriage should thus be recognized as "void."  In this case, however, there is no legal reason based on the facts presented that M.T.'s marriage should be considered void as it was clearly terminated by divorce, and was not declared void or annulled. See  November 2010 Decree of Divorce.  Indeed, there is a final Decree of Divorce of record from the district court of M.T.'s state of residence reflecting that she was divorced from P.T. in November 2010.  Notably, a divorce decree could not be legally entered if the marriage was void or annulled.  The appellant has not disputed that M.T. was not divorced, nor has she asserted that M.T. sought an annulment.  

Thus, on the basis of the evidence of record and in accordance with 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(1), the Board finds that the claim for helpless child benefits for MT is precluded as a matter of law.

While the record demonstrates that M.T. had significant psychiatric impairment prior to attaining the age of 18, VA is bound in its decision making by applicable law.  Because M.T.'s marriage terminated via divorce after November 1, 1990, she is not a qualifying "child" of the Veteran/appellant and the appellant is ineligible for the benefits sought as a matter of law.  Accordingly, the appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107 (West 2014) and 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015), VA has duties to notify and to assist claimants.  However, because the record in this case shows that undisputed facts render the appellant ineligible for helpless child benefits, the duties to notify and assist do not apply. See Smith v. Gober, 14 Vet. App. 227, 230, aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

ORDER

New and material evidence has been received to reopen the claim for helpless child benefits for M.T., and the appeal is allowed to this extent.

Entitlement to helpless child benefits for MT on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


